Citation Nr: 1226409	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  04-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for major depression with panic disorder, agoraphobia, and posttraumatic stress disorder (PTSD), rated as 30 percent disabling from August 9, 2002, 50 percent disabling from October 5, 2007, and 70 percent disabling from November 10, 2008.  

2.  Entitlement to service connection for residuals of an abdominal hysterectomy with bilateral salpingo-oophorectomy. 

3.  Entitlement to service connection for left carpal tunnel syndrome (CTS).

4.  Entitlement to service connection for right CTS.

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1973 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the appeal process, the RO in St. Petersburg, Florida assumed jurisdiction over the case. 

In June 2006, January 2007, and August 2010, the Board remanded the case for additional action by the originating agency.  The case has now returned to the Board for further appellate action.

The Board's August 2010 decision granted service connection for PTSD and reopened the claims for service connection for a low back disability and residuals of a total abdominal hysterectomy.  The reopened claims were then remanded.  In a September 2010 rating decision, the RO implemented the Board's decision to award service connection for PTSD and recharacterized the Veteran's current service-connected psychiatric disorder to include the diagnosis of PTSD.  Additionally, in a January 2012 rating decision, service connection was granted for degenerative disc disease of the lumbar spine effective August 9, 2002.  The grant of service connection constitutes a full grant of the benefits sought on appeal, and the claims for entitlement to service connection for PTSD and a low back disability are no longer before the Board.  

Also during the pendency of this appeal, the AOJ assigned a 30 percent rating for the Veteran's psychiatric disorder effective August 9, 2002.  A 50 percent evaluation was then assigned in a November 2007 rating decision, effective October 5, 2007, and the current 70 percent evaluation was assigned in a September 2010 rating decision, effective November 10, 2008.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for a psychiatric disorder, currently characterized as major depression with panic disorder, agoraphobia, and PTSD remains before the Board.

The issues of entitlement to an increased rating for a psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence and competent and credible lay evidence establishes that the residuals of the Veteran's abdominal hysterectomy with bilateral salpingo-oophorectomy are etiologically related to active duty service. 

2.  The competent medical evidence establishes that the Veteran does not have a chronic left wrist disability, to include CTS.

3.  The competent medical evidence establishes that the Veteran does not have chronic right wrist disability, to include CTS.


CONCLUSIONS OF LAW

1.  Residuals of an abdominal hysterectomy with bilateral salpingo-oophorectomy were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A chronic left wrist disability, to include CTS, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  A chronic right wrist disability, to include CTS, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has substantially satisfied the duties to notify and assist with respect to the claim for entitlement to service connection for residuals of an abdominal hysterectomy.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  
Regarding the claims for entitlement to service connection for CTS of the right and left wrists, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2002 and August 2005 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements of the claims, was provided after their initial adjudication, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the January 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private treatment of her claimed wrist disabilities.  Additionally, the Veteran was provided a proper VA examination in November 2010 in response to the claims.

The Board also finds that VA has complied with the June 2006, January 2007, and August 2010 remand orders of the Board.  In response to the Board's remands, the Veteran was scheduled for a hearing before the Board in September 2006 for which she failed to report.  Complete VCAA notice was also provided in June 2007, to include a request that the Veteran clarify whether she desired an additional hearing before the Board.  No response to this request was received.  Additional VA examinations were performed in November 2010 and the Veteran's vocational rehabilitation file was added to the record.  The case was then readjudicated in January 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Claims for Service Connection 

The Veteran contends that service connection is warranted for residuals of an abdominal hysterectomy and bilateral CTS.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  





Residuals of Hysterectomy

The Veteran contends that service connection is warranted for residuals of an abdominal hysterectomy with bilateral salpingo-oophorectomy, as this surgery was performed during active duty service to treat several gynecological conditions including endometriosis.  Initially, the Board notes that the record clearly establishes the first element of service connection-a current disability-as numerous gynecological examinations conducted throughout the claims period verify that the Veteran's uterus, ovaries, and fallopian tubes were removed during her in-service surgery.  

The Board also finds that the second element of service connection, an in-service injury, is demonstrated.  Service treatment records document numerous complaints related to the Veteran's gynecological system.  Beginning in September 1976, she complained of progressively worse periods with increasing abdominal pain.  She continued to report severe cramps, and during a September 1977 gynecological consultation her history was found to be consistent with endometriosis.  A similar finding was made in December 1978, when a diagnosis of rule out endometriosis was rendered.  Thereafter, the Veteran was seen periodically for treatment of severe menstrual cramps, and in April 1984 underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy.  Additional procedures were also performed to repair the vagina and bladder to prevent urinary stress incontinence.  The clinical record of the surgery characterizes the procedure as "elective sterilization," but also notes diagnoses of moderate endometriosis, adenomyosis, urinary stress incontinence, and perineal pain.  The operation report also showed that both ovaries contained cysts.  The Veteran experienced some abdominal pain following her hysterectomy, but had a normal pelvic examination during a March 1989 re-enlistment examination.

Although the Veteran's hysterectomy was characterized as an elective procedure, service treatment records clearly document numerous complaints of progressive pelvic and abdominal pain during the years prior to the surgery.  The Veteran's physicians found that her symptoms were consistent with endometriosis, and the operation report during the April 1984 hysterectomy confirmed the presence of moderate endometriosis as well as several ovarian cysts.  In addition, a VA examiner who reviewed the claims file and examined the Veteran in November 2010 concluded that the total abdominal hysterectomy and bilateral salpingo-oophorectomy were performed during service to treat symptomatic endometriosis and ovarian cysts.  The medical basis for the procedure was chronic lower abdominal pain and urinary stress incontinence.  Thus, the competent medical evidence of record establishes that the Veteran's hysterectomy was performed to treatment a condition that was incurred during active duty service (i.e., endometriosis, ovarian cysts, and urinary stress incontinence), and service connection for the residuals of this procedure is warranted.  

As a final matter, the Board notes that the Veteran's current residuals of her in-service hysterectomy include the loss of her uterus, ovaries, and both fallopian tubes.  Although she has reported experiencing occasional abdominal pain and has associated this pain with her in-service surgery, the Board finds that she is not competent to provide an opinion regarding the etiology of such pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the presence of pain, and does not doubt the credibility of these assertions, but the Veteran's opinion as to the cause of her abdominal pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the November 2010 VA examiner concluded that the Veteran's occasional abdominal pain was not a residual of the in-service hysterectomy, and this medical opinion clearly outweighs the Veteran's lay assertions.  Therefore, the Veteran's current residuals of her in-service surgical procedure are limited to the removal of her reproductive organs.  


CTS

As noted above, service connection requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  With respect to the Veteran's contentions that service connection is warranted for bilateral CTS, the Board finds that the evidence of record is against a finding that there is a current disease or disability. 

Service treatment records show that the Veteran was seen in June 1976 with complaints of a lesion on her left wrist that had been growing since November 1975.  A mild ganglion cyst was diagnosed.  The Veteran had no other complaints related to her wrist until March 1990, when she reported injuring the left wrist cyst.  Physical and neurological examinations of the wrist were normal aside from some swelling, and a soft tissue injury was diagnosed.  There are no other findings related to the Veteran's wrists in the service records.  

The post-service record contains only one complaint related to the Veteran's wrists.  During a May 2008 VA general medical examination, the Veteran reported experiencing pain in her wrists after typing for an hour.  Physical examination of the wrists was normal, and no diagnosis was rendered.  Similarly, upon VA orthopedic examination in November 2010, the physical and neurological examination of the Veteran's wrists showed no abnormalities, and the VA examiner noted that the Veteran had no current complaints with respect to her wrist.  No diagnosis was made, and the examiner found that there was no subjective discomfort and no objective abnormal findings.  

The Veteran is competent to report current symptomatology; however, she has never provided any specific argument in support of her claim.  She denied experiencing wrist problems during the most recent VA examination in November 2010 and her treatment records are negative for evidence of complaints or findings related to the wrists.  Although she reported experiencing pain in her wrists with typing in May 2008, pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board also finds that the Veteran's lay statements are not sufficient to establish the presence of a bilateral wrist disability, to include CTS.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of CTS or any other chronic wrist disability.  She is competent to identify and explain the symptoms that she observes and experiences, but the finding of a chronic wrist disability in this case requires more than simple observation of symptoms reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  She has not provided any specific allegations with respect to her wrists, and the symptoms she has identified could be associated with numerous orthopedic or neurologic disabilities and clearly require specialized medical training and expertise to diagnose.  See Jandreau 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  In addition, the Veteran has not reported any contemporaneous medical diagnoses of the claimed condition and her claims are not supported by a diagnosis by a medical professional.  

Therefore, the Board finds that the evidence is against a finding of any current bilateral wrist disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for residuals of an abdominal hysterectomy with bilateral salpingo-oophorectomy is granted. 

Entitlement to service connection for a chronic left wrist disability, to include CTS, is denied.

Entitlement to service connection for a chronic right wrist disability, to include CTS, is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be rendered with respect to the claims for entitlement to an increased rating for major depression with panic disorder, agoraphobia, and PTSD and the intertwined issue of entitlement to TDIU.  In an October 2010 statement and accompanying request to release medical records, the Veteran reported that she had begun mental health treatment with a psychiatrist at the Fort Lauderdale Vet Center.  The record does not reflect that any efforts have been made to obtain the records identified by the Veteran.  VA is required to make reasonable efforts to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of treatment reported by private physicians).  Upon remand, VA must attempt to obtain records from the Veteran's psychiatrist.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a medical release form and specifically request that she execute it to authorize VA to obtain medical treatment records from her psychiatrist at the Fort Lauderdale Vet Center.

2.  If a valid medical release form is received, obtain records of treatment from the Fort Lauderdale Vet Center.  If unsuccessful in obtaining this evidence, inform the Veteran and her representative and request them to provide the outstanding evidence.

3.  Readjudicate the claims for an increased rating for major depression with panic disorder, agoraphobia, and PTSD and entitlement to TDIU.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


